DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 10 June 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 June 2021.

Information Disclosure Statement

The information disclosure statement filed 08 July 2020 was not considered because it appears to be drawn to different subject matter to the instant invention.  It appears that this IDS may have been filed in error in the instant application.  Note that the application number on the IDS is 16/669,216.  It is further noted that several foreign references were submitted with the IDS, which are not listed on the IDS.  Examiner recommends citing these references in an IDS.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (WO 2016/085791 A1).
Regarding claims 1-9, Graham discloses an abrasive sheet comprising a first layer comprising an abrasive first major surface and an opposite second layer defining a second major surface comprising a plurality of protrusions extending outwardly from the second major surface, wherein the protrusions comprise a polymer component having a Shore A hardness ranging from 5 to 90 (i.e. overlapping Shore A hardness ranging from about 5 to about 100) (Graham claim 1), wherein the first layer directly contacts the second layer (Graham claim 1), wherein the protrusions are free of any undercuts (Graham claim 11).
It would have been obvious to one of ordinary skill in the art to choose any hardness in the disclosed range including those in the claimed range and thereby arrive at the claimed invention.
Regarding claim 2, given that the polymer is the only material cited in the protrusions, it is the examiner’s position that the protrusions comprise 100% of the polymer component. 
Regarding claim 3, the protrusions have a height-to-width aspect ratio ranging from 0.5 to 10 (Graham claim 5).

Regarding claims 7-8, the polymer may comprise an elastomer selected from polyurethanes, styrene-ethylene-butylene-styrene block copolymers, styrene-isoprene-styrene block copolymer, and blends thereof (i.e. first polymer component comprises one or more polymers; polyurethanes, styrene-ethylene-butylene-styrene block copolymers, styrene-isoprene-styrene block copolymer, or mixtures thereof) (Graham claims 15-16).
Regarding claim 9, the abrasive first surface may comprise a plurality of abrasive particles (Page 3/Lines 29-32).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C YAGER/           Primary Examiner, Art Unit 1782